CüRRiER, Judge,
delivered the opinion of the court.
The defendant is sued upon the following contract, indorsed upon the back of an over-due promissory note payable to himse'lf: “ I assign the within note to Henry C. Wright, for value received, and guarantee its prompt and full payment. September 22, 1864. (Signed) David P. Dyer, Adm’r of the estate of G. W. Dyer, deceased.”
It is not claimed that this is other than a personal contract. The defense is that the contract was conditional and not absolute, and consequently that the holder should have shown diligence in his endeavors to collect of the maker, and that the defendant was entitled to notice of the maker’s default.
*527The contract was absolute, and no demand or notice of effort to collect of the maker was necessary in order to fix the assignee’s liability. In • Allen v. Rightmere, 20 Johns. 364, the words of the assignment were: “I sell, assign and guarantee the payment of the within note.” The court held that the contract imposed upon the assignor an absolute obligation to pay, and that no demand or notice was necessary to fix this liability. This decision was cited and relied upon as an authority for the decision of this court in Airey v. Pearson, 37 Mo. 424. Indeed, Airey v. Pearson seems to be decisive of the present case. See the various authorities cited in the opinion of the court.
Judgment 'affirmed.
The other judges concur.